NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Upon entering the amendment claims 1-15 are pending of which claims 1-7 are withdrawn from consideration. Amendment has overcome previously set forth rejections under 35 USC 112(b) and under 35 USC 103 over Ishibachi (JP-2011212749-A) in view of Muramatsu (Muramatsu, Naokuni, et al. "Development of high-electrical-conductivity and high-wear-resistance hypoeutectic Cu-Zr alloy SPS materials." Funtai Oyobi Fummatsu Yakin/Journal of the Japan Society of Powder and Powder Metallurgy 63.3 (2016): 132-138). 

Claim Interpretation
In specifying “the Cu-Zr eutectic point temperature of the raw material powders” in claim 8 in the amendment filed June 23, 2022, applicant clarifies that the eutectic point temperature recited in claims 8 and 11 is the eutectic point temperature of the Cu-Zr alloy system. For a given alloy system the eutectic temperature is inherent to the elements of the system; therefore, one of ordinary skill in the art would readily understand “the Cu-Zr eutectic point temperature” recited in claim 8 and to which claim 11 refers to be the eutectic temperature inherent to the Cu-Zr system.

Response to Arguments
Applicant’s arguments, see the argument that [t]here would have been no reason for that person to have considered producing the electrically conductive tip member disclosed in Ishibachi by simultaneously forming the sleeve and core using the method disclosed in Muramatsu, filed June 23, 2022, with respect to claims 8-15 have been fully considered and are persuasive.  The rejection of claims 8-15 under 35 USC 103 over Ishibachi (JP-2011212749-A) in view of Muramatsu (Muramatsu, Naokuni, et al. "Development of high-electrical-conductivity and high-wear-resistance hypoeutectic Cu-Zr alloy SPS materials." Funtai Oyobi Fummatsu Yakin/Journal of the Japan Society of Powder and Powder Metallurgy 63.3 (2016): 132-138).  has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Nowak (reg. no. 78543) on July 25, 2022.

The application has been amended as follows: 
Claims 1-7 (canceled).

Reasons for Allowance
Claims 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 8 recites a method for producing an electrically conductive tip member including an inner periphery portion and an outer periphery portion that is present on an outer circumferential side of the inner periphery portion and has higher electrical conductivity than the inner periphery portion, the method comprising a sintering step of: disposing a raw material of the outer periphery portion, which contains Cu and has a higher electrical conductivity than the inner periphery portion; disposing a raw material powder for the inner periphery portion, which has an alloy composition of Cu-xZr, where x is the atomic percentage of Zr and satisfies                         
                            0.5
                            ≤
                            x
                            ≤
                            16.7
                        
                    , obtained from a powder containing Cu and a Cu-Zr master alloy or a powder containing Cu and ZrH2, on an inner circumferential side of the raw material of the outer periphery portion, pressurizing and holding the raw material powder powders of the outer peripheral portion and the inner peripheral portion in a prescribed pressure range at a prescribed temperature lower than the Cu-Zr eutectic point temperature of the raw material powders of the outer peripheral portion and the inner peripheral portion; and simultaneously subjecting the raw material powders of the outer peripheral portion and the inner peripheral portion to spark plasma sintering. Claim 8 therefore, requires manipulating recited steps for producing an electrically conductive tip, the tip satisfying recited chemical composition and physical property relationships. Claim 8 requires the feed materials satisfy composition and material forming limitations, and claim 8 requires a single step of simultaneously subjecting powders of the outer peripheral portion and the inner peripheral portion to spark plasma sintering.
Ishibachi (JP-2011212749-A) in view of Muramatsu (Muramatsu, Naokuni, et al. "Development of high-electrical-conductivity and high-wear-resistance hypoeutectic Cu-Zr alloy SPS materials." Funtai Oyobi Fummatsu Yakin/Journal of the Japan Society of Powder and Powder Metallurgy 63.3 (2016): 132-138) is the prior art combination previously relied upon to render obvious originally presented independent claim 8. Ishibachi, the closest prior art reference of record discloses an electrically conductive tip having the same structural features as the tip produced by the presently claimed process, and Muramatsu teaches advantages of spark plasma sintering, particularly with respect to Cu-Zr alloys; however, Ishibachi explicitly produces the tip from separately formed inner and outer preformed portions, and Muramatsu neither discloses nor suggests both inner and outer portions; therefore, even in combination, Ishibachi in view of Muramatsu does not meet or suggest “subjecting the raw material powders of the outer peripheral portion and the inner peripheral portion to spark plasma sintering” as presently recited in independent claim 8.
Claims 9-15 depend on claim 8 and as such incorporate the limitation “subjecting the raw material powders of the outer peripheral portion and the inner peripheral portion to spark plasma sintering” by dependence and define over Ishibachi in view of Muramatsu for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736